          Case 1:18-cv-11642-VM-DCF Document 91 Filed 08/13/19       Page 1 of 1
                                                        : l. ',i,( :,-,1,),\ \'
UNITED STATES DISTRICT COURT                                                    lHlCllMENT
SOUTHERN DISTRICT OF NEW YORK                      ____________
                                                                                                                        II
                                               ,

----------------------------------                                X
                                                                                ~~~~~RONIL;Y FILEll
WAYNE BALIGA, derivatively on behalf of
LINK MOTION INC. (F/K/A NQ MOBILE INC.)

                                            Plaintiff,                        L_c . '                ~¾#-.!
                                                                                      ORDER OF REFERENCE
           - against -                                                                TO A MAGISTRATE JUDGE

LINK MOTION INC. (F/K/A NQ MOBILE INC.), et al.,                                      18 Civ.11642 (VM)(DF)

                                            Defendants.           X

      ,   ___________________________________
VICTOR MARRERO, United States District Judge.
           The above entitled action is referred to the designated Magistrate Judge for the following purpose(s):


X          General Pretrial (includes scheduling, discovery,              Consent under 28 U.S.C. §636(c) for all
           non-dispositive pretrial motions, and settlement)              purposes (including trial)


           Specific Non-Dispositive Motion/Dispute:*                      Consent under 28 U.S.C.§636(c) for
                                                                          limited purpose ( e.g., dispositive motion,
                                                                          preliminary injunction)

                                                                          Purpose: _ _ _ _ _ _ _ _ _ _ __

           If referral is for discovery disputes when the                 Habeas Corpus
           District Judge is unavailable, the time period of
           the referral:                                                  Social Security
                         ------------
           Settlement*                                                    Dispositive Motion (i.e., motion requiring a
                                                                          Report and Recommendation)
           Inquest After Default/Damages Hearing
                                                                   Particular Motion:- - - - - - - -


                                                                  X         All such motions: All those contemplated
                                                                  in Dkt. Nos. 88 and 90.

* Do not check if already referred for general pretrial.




SO ORDERED.



                                                           ~~
DATED:              New York, New York
                    13 August 2019


                                                                        VICTOR MARRERO
                                                                      United States District Judge
